Exhibit 10.25




DYNEX CAPITAL, INC.
2009 STOCK AND INCENTIVE PLAN


FORM OF
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


THIS AGREEMENT, dated this <<grant date>> is entered into by and between DYNEX
CAPITAL, INC. (the “Company”), and <<name>> (“Participant”). Capitalized terms
used in this Agreement shall have the meanings assigned to such terms in the
Dynex Capital, Inc. 2009 Stock and Incentive Plan (the “Plan”).


WHEREAS, pursuant to the Plan, the Committee wishes to enable Participant to
participate in its future success and to associate his or her interests with
those of the Company and its shareholders by the award of restricted shares of
the Company’s Common stock, par value $0.01 per share (“Common Stock”); and


WHEREAS, Participant desires to accept said award in accordance with the terms
and provisions of the Plan and this Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and Participant agree as follows:


1.     Award of Restricted Stock.


Subject to the terms and conditions of the Plan and to the terms and conditions
set forth herein, the Company hereby awards to Participant effective as of the
date of this Agreement (“Date of Award”), <<number of shares>> shares of Common
Stock (“Restricted Stock”).


2.    Vesting of Restricted Stock.


(a)    Except as otherwise provided in this Agreement, the Restricted Stock is
nontransferable and is subject to a substantial risk of forfeiture.


(b)    Subject to subsections (c), (d), (e) and (f) of this Section 2, the
Restricted Stock shall become fully transferable and nonforfeitable (“Vested”)
on <<insert vesting schedule>>, provided Participant is a member of the Board of
Directors of the Company on such date.


(c)    The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon a Change in Control of the Company as that term
is defined in the Plan.


(d)    The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon Participant’s termination of his or her
membership on the Board of Directors of the Company because of his or her
disability, as determined by the Company in its sole discretion, or upon the
death of Participant, in each case only if such disability or death occurs





--------------------------------------------------------------------------------





while Participant is a member of the Board of Directors of the Company. In the
event of Participant’s death, Participant’s designated beneficiary or, if none,
the executor or administrator of Participant’s estate shall have the right to
direct delivery of the Restricted Stock in accordance with Section 3 below.


(e)    The Restricted Stock, to the extent not already fully Vested, shall
immediately be fully Vested upon the “retirement” of Participant from the Board
of Directors as may be provided in the Company’s Corporate Governance Guidelines
adopted by the Board of Directors initially on June 2, 2004 and as may be
updated or restated from time-to-time.


(f)    To the extent the Restricted Stock is not already fully Vested pursuant
to subsections (b), (c), (d) or (e) of this Section 2 on or prior to such date,
the Restricted Stock shall be fully forfeited and Participant shall have no
further rights hereunder on the date Participant ceases to be a member of the
Board of Directors of the Company.


3.     Custody of Certificates.


If the Restricted Stock is issued in certificated form, custody of the
certificate(s) evidencing the Restricted Stock shall be retained by the Company
so long as the Restricted Stock is not Vested. The Company reserves the right to
place a legend on each certificate noting the restrictions on the
transferability of the shares evidenced by the certificate. Upon vesting,
Participant will have the right, but not the obligation, to direct the Company
to deliver the Vested shares in certificated form to Participant, or in
book-entry form to a registered broker-dealer of his or her choice. Notices
directing such delivery should be delivered to Dynex Capital, Inc., at its
Corporate headquarters, Attention: Chief Financial Officer.


4.    Shareholders Rights.


Beginning on the Date of Award, Participant will have all the rights of a
shareholder of the Company with respect to the Restricted Stock, including the
right to receive currently dividends on and to vote the Restricted Stock;
provided, however, that until the Restricted Stock becomes Vested (i)
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Stock, (ii) the Company shall retain custody of the
certificates evidencing the shares of Restricted Stock as provided in Section 3,
and (iii) the stock power set forth in Section 5 shall apply.


5.    Stock Power.


By execution of this Agreement (which shall constitute the stock power
contemplated in the Plan), Participant hereby appoints the Secretary of the
Company, with full power of substitution, as Participant’s attorney in fact with
power and authority in the name and on behalf of Participant to take any action
and execute all documents and instruments, including without limitation stock
powers, which may be necessary to cancel any shares of Restricted Stock that do
not become Vested.




- 2 -

--------------------------------------------------------------------------------





6.    Certain Tax Matters.


Participant shall provide the Company with a copy of any election made pursuant
to Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and similar provision of state law (collectively, an “83(b) Election”). If
Participant decides to make an 83(b) Election, he or she must do so within a
limited period of time. (For federal tax purposes, currently, an 83(b) Election
must be filed within 30 days of the Date of Award of the Restricted Stock.)
Participant should contact his or her tax advisor to determine if an 83(b)
Election is appropriate.


Participant acknowledges by signing this Agreement that he or she is solely
responsible for determining whether or not to make an 83(b) Election and for the
payment of any taxes which may be due to any federal, state or local income tax
authority, or employment tax authority, and the Company is under no obligation
to ensure any such taxes are paid by Participant.


7.    Nontransferability.


Unless Vested, the Restricted Stock shall be nontransferable except by will or
the laws of descent and distribution.


8.    No Rights to Continued Employment.


Nothing in this Agreement or in the Plan shall confer any right to continued
employment or affiliation with the Company or its subsidiaries (including
service on the Board of Directors of the Company or any Related Entity) nor
shall it interfere with any right of the Company or any Related Entity to
terminate Participant’s affiliation with the Company at any time.


9.    Resolution of Disputes.


Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, this Agreement shall be determined by the Board of Directors
(without participation by Participant) in its absolute discretion, and any
determination by the Board pursuant to this Agreement and any interpretation by
the Board of Directors of the terms of this Agreement shall be final, binding
and conclusive on all persons affected thereby.


10.    Amendments.


The Committee shall have the right, in its absolute discretion, to alter or
amend this Agreement in any manner, and any alteration or amendment of the
Agreement by the Committee shall, upon adoption thereof by the Committee, become
and be binding and conclusive on all persons affected thereby without written
notice to Participant of any alteration or amendment of this Agreement by the
Committee as promptly as practical after the adoption thereof. Notwithstanding
the foregoing provisions of this Section 10, no alteration or amendment of this


- 3 -

--------------------------------------------------------------------------------





Agreement shall be made that would adversely affect the rights of Participant
without Participant’s consent.


11.    Construction.


This Agreement has been entered into in accordance with the terms of the Plan,
and wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.


12.    Governing Law.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Virginia.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Participant has hereunto set his or her hand and
seal, all on the day and year first above written.


                        
DYNEX CAPITAL, INC.
 
 
 
 
By:
 
 
 
 
 
PARTICIPANT
 
 
 
 



- 4 -